      9:19-cv-02163-RMG       Date Filed 01/13/21    Entry Number 50      Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               BEAUFORT DIVISION

Ted D. Ellis and Teresa Ellis,         )
                                       )
              Plaintiffs,              )
                                       )
              v.                       )         C/A No.: 9:19-cv-2163-RMG
                                       )
Cody Kirkman, Individually: Amber      )
Swinehammer, Individually: Lindsey     )
Gibson, Individually; Cody C. Kirkman, )
Amber Swinehammer, and Lindsey         )
Gibson, as agents/officers of Town of )
Bluffton Police Department; and Town )
Bluffton Police Department,            )
                                       )
              Defendants.              )
________________________________ )

                                 ______________________

                                    STATUS REPORT
                                 ______________________

        By the Court’s Order and Report and Recommendation, (Docket Entry 44), the Court

granted Defendants’ Motion to Stay (Docket Entry 33) and required monthly status updates.

There have been no published decisions regarding the status of the criminal investigation

into the underlying matter. On January 13, 2021, the undersigned counsel engaged in

conferences with AUSA Ben Garner and FBI Special Agent George French, assigned to the

Criminal Investigation. Through these conversations, it was confirmed that the investigation

is still on-going and that no prosecutorial decision has yet been made in the matter.

        In discussing the upcoming terminus of the existing Stay order, AUSA Garner

advised that in the last few months lead attorney USA Kyle Boyton underwent surgery, has

Doc # 870
      9:19-cv-02163-RMG       Date Filed 01/13/21   Entry Number 50      Page 2 of 2




just returned to work on a reduced hour basis and due to his current health related

concerns and COVID delays, he felt an additional three-month period to make a

prosecutorial decision would be reasonable. AUSA Garner assured counsel that the

decision would be made within that expanded time frame.

        To date, the reasons set forth in support of the Order to Stay remain unchanged.

Following these conversations, the undersigned Counsel spoke with Plaintiff’s Counsel Arie

Bax in consultation on our expected motion to enlarge the time period of the stay. As

agreement as to the necessity to enlarge the same was not reached, Defendants will file a

Motion to Enlarge the Stay.

                                         Respectfully submitted,

                                         LAW OFFICES OF CHRISTY L. SCOTT, LLC

                                  By:    s/Christy L. Scott
                                         Christy L. Scott, Fed. ID No. 6215
                                         Post Office Box 1515, 108 Carn Street
                                         Walterboro, SC 29488
                                         (843) 782-4359
                                         Email: cscott@lawofficeofchristyscott.com

                                         ATTORNEY FOR DEFENDANTS
                                         Cody C. Kirkman, Individually and as an Officer
                                         of Town of Bluffton Police Department; Amber
                                         Swinehamer,           (mistakenly         spelled
                                         Swinehammer), Individually and as an Officer of
                                         Town of Bluffton Police Department; former
                                         Bluffton police officer Lindsey Gibson, sued
                                         individually and as a former police officer of the
                                         Bluffton Police Department and the Town of
                                         Bluffton Police Department

January 13, 2020

Walterboro, South Carolina

Doc # 870
